Exhibit 10.22

THIRD AMENDMENT TO CREDIT AGREEMENT

THIS THIRD AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is made and entered
into as of this 3 day of August, 2004, among Caraustar Industries, Inc., a North
Carolina corporation (“Caraustar”), and each Subsidiary of Caraustar listed on
the signature pages hereto as a “Borrower” (Caraustar and each such Subsidiary,
individually, a “Borrower”, and, collectively, “Borrowers”), and each Subsidiary
of Caraustar listed on the signature pages hereto as a “Guarantor” (each such
Subsidiary, individually, a “Guarantor”, and, collectively, “Guarantors”;
Borrowers and Guarantors, collectively, “Obligors”), the Lenders party to this
Amendment (the “Lenders”), and Bank of America, N.A., as Agent for the Lenders
(the “Agent”).

W I T N E S S E T H :

WHEREAS, Borrowers, Guarantors, the Lenders and the Agent entered into that
certain Credit Agreement, dated as of June 24, 2003, pursuant to which the
Lenders agreed to make certain loans to Borrowers (as amended, modified,
supplemented and restated from time to time, the “Credit Agreement”); and

WHEREAS, Borrowers, Guarantors, the Lenders and the Agent desire to enter into
this Amendment for the purpose of amending the Credit Agreement in certain
respects.

NOW, THEREFORE, in consideration of the foregoing premises, and other good and
valuable consideration, the receipt and legal sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

1. All capitalized terms used herein and not otherwise expressly defined herein
shall have the respective meanings given to such terms in the Credit Agreement.

2. The Credit Agreement is amended by deleting clause (iv) of Section 7.14 and
replacing it with the following:

(iv) immediately after giving effect to such prepayment, the Obligors are in
compliance with the financial covenant set forth in Section 7.23(a); provided,
that (A) this requirement shall apply whether or not such financial covenant
would then be applicable as a result of the terms of Section 7.23(b), (B) such
financial covenant shall be measured as of the most recently ended fiscal month
for which the Obligors have delivered the financial statements required under
Section 5.2(b) for the twelve fiscal month period then ended (or, in the case of
any fiscal month ending prior to March 31, 2004, for the period commencing on
April 1, 2003 and ending on the last day of such fiscal month), (C) in the case
of any fiscal month end that is not also a fiscal quarter end, the level of the
required Fixed Charge Coverage Ratio shall be the same as the Fixed Charge
Coverage Ratio required under Section 7.23(a) as of the immediately preceding
fiscal quarter end, (D) in calculating the Fixed Charge Coverage Ratio for
purposes of this Section 7.14(a), such prepayment shall be included as a Fixed
Charge, except to the extent that, in



--------------------------------------------------------------------------------

the case of the first $10,000,000 of prepayments, such prepayments are made from
cash of the Obligors and not from the direct or indirect proceeds of Loans, and
(E) this requirement shall not apply with respect to the first $14,000,000 of
prepayments made from the Closing Date through September 30, 2004; and;

3. To induce the Agent and the Lenders to enter into this Amendment, Borrowers
and Guarantors hereby represent and warrant that, as of the date hereof, there
exists no Default or Event of Default under the Credit Agreement.

4. Borrowers and Guarantors hereby restate, ratify, and reaffirm each and every
representation and warranty heretofore made by each of them under or in
connection with the execution and delivery of the Credit Agreement, as modified
hereby, and the other Loan Documents, as fully as though such representations
and warranties had been made on the date hereof and with specific reference to
this Amendment, except to the extent that any such representation or warranty
relates solely to a prior date.

5. Except as expressly set forth herein, the Credit Agreement and the other Loan
Documents shall be and remain in full force and effect as originally written,
and shall constitute the legal, valid, binding and enforceable obligations of
Borrowers and Guarantors to the Agent and the Lenders.

6. Borrowers agree to pay on demand all reasonable costs and expenses of the
Agent in connection with the preparation, execution, delivery and enforcement of
this Amendment and all other Loan Documents and any other transactions
contemplated hereby, including, without limitation, the reasonable fees and
out-of-pocket expenses of legal counsel to the Agent.

7. Borrowers and Guarantors agree to take such further action as the Agent shall
reasonably request in connection herewith to evidence the agreements herein
contained.

8. This Amendment may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which, when so executed and
delivered, shall be deemed to be an original and all of which counterparts,
taken together, shall constitute but one and the same instrument.

9. This Amendment shall be binding upon and inure to the benefit of the
successors and permitted assigns, and legal representatives and heirs, of the
parties hereto.

10. This Amendment shall be governed by, and construed in accordance with, the
laws of the State of Georgia.

[SIGNATURES BEGIN ON NEXT PAGE]

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have entered into this Agreement on the date
first above written.

 

BORROWERS:     CARAUSTAR INDUSTRIES, INC.      

By:

 

/s/ Ronald J. Domanico

       

Ronald J. Domanico, Vice President

    CARAUSTAR CUSTOM PACKAGING GROUP, INC.      

By:

 

/s/ Ronald J. Domanico

       

Ronald J. Domanico, Vice President

    CARAUSTAR RECOVERED FIBER GROUP, INC.      

By:

 

/s/ Ronald J. Domanico

       

Ronald J. Domanico, Vice President

    CARAUSTAR INDUSTRIAL AND CONSUMER PRODUCTS GROUP, INC.      

By:

 

/s/ Ronald J. Domanico

       

Ronald J. Domanico, Vice President

    CARAUSTAR MILL GROUP, INC.      

By:

 

/s/ Ronald J. Domanico

       

Ronald J. Domanico, Vice President

    SPRAGUE PAPERBOARD, INC.      

By:

 

/s/ Ronald J. Domanico

       

Ronald J. Domanico, Vice President

GUARANTORS:     PBL INC.      

By:

 

/s/ Ronald J. Domanico

       

Ronald J. Domanico, Vice President



--------------------------------------------------------------------------------

GYPSUM MGC, INC.

By:

 

/s/ Ronald J. Domanico

 

Ronald J. Domanico, Vice President

MCQUEENEY GYPSUM COMPANY

By:

 

/s/ Ronald J. Domanico

 

Ronald J. Domanico, Vice President

CARAUSTAR, G.P.  

By:

 

CARAUSTAR INDUSTRIES, INC.,

   

general partner

   

By:

 

/s/ Ronald J. Domanico

     

Ronald J. Domanico,

     

Vice President

 

By:

  CARAUSTAR INDUSTRIAL AND CONSUMER PRODUCTS GROUP, INC., general partner    

By:

 

/s/ Ronald J. Domanico

     

Ronald J. Domanico,

     

Vice President

McQUEENY GYPSUM COMPANY, LLC  

By:

 

McQUEENEY GYPSUM COMPANY,

sole member

   

By:

 

/s/ Ronald J. Domanico

     

Ronald J. Domanico, Vice President

RECCMG, LLC  

By:

 

CARAUSTAR MILL GROUP, INC.,

sole member

   

By:

 

/s/ Ronald J. Domanico

     

Ronald J. Domanico, Vice President



--------------------------------------------------------------------------------

CICPG, LLC  

By:

  CARAUSTAR INDUSTRIAL AND CONSUMER PRODUCTS GROUP, INC.    

By:

 

/s/ Ronald J. Domanico

     

Ronald J. Domanico, Vice President

FEDERAL TRANSPORT, INC.

By:

 

/s/ Ronald J. Domanico

 

Ronald J. Domanico, Vice President

AUSTELL HOLDING COMPANY, LLC  

By:

 

CARAUSTAR INDUSTRIES, INC.,

sole member

   

By:

 

/s/ Ronald J. Domanico

     

Ronald J. Domanico, Vice President

CAMDEN PAPERBOARD CORPORATION

By:

 

/s/ Ronald J. Domanico

 

Ronald J. Domanico, Vice President

CHICAGO PAPERBOARD CORPORATION

By:

 

/s/ Ronald J. Domanico

 

Ronald J. Domanico, Vice President

HALIFAX PAPER BOARD COMPANY, INC.

By:

 

/s/ Ronald J. Domanico

 

Ronald J. Domanico, Vice President

CARAUSTAR CUSTOM PACKAGING (MARYLAND), INC.

By:

 

/s/ Ronald J. Domanico

 

Ronald J. Domanico, Vice President



--------------------------------------------------------------------------------

LENDERS:     BANK OF AMERICA, N.A.      

By:

 

/s/ Walter T. Shellman

       

Walter T. Shellman, Vice President

    MERRILL LYNCH CAPITAL, a division of Merrill Lynch Business Financial
Services Inc.      

By:

 

/s/ Troy A. Oder

       

Name:

 

Troy A. Oder

       

Title:

 

Vice President

    THE CIT GROUP/BUSINESS CREDIT, INC.      

By:

 

/s/ Illegible

       

Name:

 

Illegible

       

Title:

 

Vice President

AGENT:     BANK OF AMERICA, N.A.      

By:

 

/s/ Walter T. Shellman

       

Walter T. Shellman, Vice President